 Case 3:20-cv-00188-GMG Document 10 Filed 03/29/21 Page 1 of 6 PageID #: 58




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               MARTINSBURG


FILIBERTO AVALOS,

             Petitioner,


v.                                                    CIVIL ACTION NO.: 3:20-CV-188
                                                      (GROH)



ROBERT HUDGINS,

             Respondent.


         MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
                     RECOMMENDATION IN PART

      Currently before the Court is a Report and Recommendation (“R&R”) entered by

United States Magistrate Judge Robert W. Trumble on October 6, 2020. ECF No. 5.

Pursuant to the Local Rules of Prisoner Litigation Procedure, this action was referred to

Magistrate Judge Trumble for submission of an R&R. See LR PL P 2. In the R&R,

Magistrate Judge Trumble recommends that this Court dismiss the Petitioner’s §.2241

Petition with prejudice. The Petitioner timely filed his objections to the R&R on October

23, 2020. ECF No. 8. Accordingly, this matter is now ripe for adjudication. For the

reasons stated below, the Court ADOPTS the R&R IN PART.

                                   I. BACKGROUND

      Upon review of the record, the Court finds that the background and facts as

explained in the R&R accurately and succinctly describe the circumstances underlying
    Case 3:20-cv-00188-GMG Document 10 Filed 03/29/21 Page 2 of 6 PageID #: 59




the Petitioner’s claims. For ease of review, the Court incorporates those facts herein.

However, the Court has outlined the most relevant facts below.

        On October 6, 2020, the Petitioner filed a Petition for Habeas Corpus Pursuant to

28 U.S.C. § 2241 challenging the computation of his sentence.                         ECF No. 1.         The

Petitioner’s sole ground for relief is that the Bureau of Prisons (“BOP”) improperly

calculated the time remaining on his sentence. 1 Id. at 5–6. He avers that he was

sentenced to a term of 14 years and 7 months of imprisonment, but his sentence

computation data sheet states that his sentence is 16 years and 10 months. ECF No. 1-

1 at 2; see also ECF No. 1-2. He further avers that he has exhausted his administrative

remedies with the BOP. ECF No. 1-1 at 2. The Petitioner asks the Court to direct the

BOP to recalculate his sentence in accordance with the district court’s sentencing order.

Id. at 3.

                                     II. STANDARD OF REVIEW

        Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

the Petitioner’s right to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v.




1
        While the R&R states that the Petitioner’s “sole ground for relief is that the Bureau of Prisons . . .
improperly calculated his good time credit” [ECF No. 5 at 3], the Petitioner states in the petition that he is
challenging the BOP’s computation of his federal sentence. See ECF No. 1 at 10.

                                                      2
 Case 3:20-cv-00188-GMG Document 10 Filed 03/29/21 Page 3 of 6 PageID #: 60




Ridenour, 889 F.2d 1363, 1366 (4th Cir.1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir.1984).

       Pursuant to this Court’s local rules, “written objections shall identify each portion

of the magistrate judge’s recommended disposition that is being challenged and shall

specify the basis for each objection.” LR PL P 12(b). However, the Court is not required

to review objections to the magistrate judge’s R&R that are not made with “sufficient

specificity so as reasonably to alert the district court of the true ground for the objection.”

United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007). When a party makes only

general objections to the R&R, meaning “objections [that] are so general or conclusory

that they fail to direct the district court to any specific error by the magistrate judge,” the

party waives his right to de novo review, and the Court subjects that portion of the R&R

to a clear error review. Green v. Rubenstein, 644 F. Supp. 2d 723, 730 (S.D. W. Va.

2009). “Similarly, when an objection merely reiterates the same arguments made by the

objecting party in its original papers submitted to the magistrate judge, the Court subjects

that portion of the report-recommendation challenged by those arguments to only a clear

error review.” Taylor v. Astrue, 32 F. Supp. 3d 253, 260-61 (N.D.N.Y. 2012). Finally, the

Fourth Circuit has long held, “[a]bsent objection, we do not believe that any explanation

need be given for adopting [an R&R].” Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983)

(finding that without an objection, no explanation whatsoever is required of the district

court when adopting an R&R).

                                      III. DISCUSSION

       Magistrate Judge Trumble finds that pursuant to 18 U.S.C. §§ 3585 and 3624, and

the Supreme Court’s holding in United States v. Wilson, 503 U.S. 329, 334–35 (1992),



                                              3
    Case 3:20-cv-00188-GMG Document 10 Filed 03/29/21 Page 4 of 6 PageID #: 61




that it is “the exclusive responsibility of the Bureau of Prisons” to calculate sentences for

federal inmates, and that this Court may not usurp that authority. ECF No..5 at 6–7.

Thus, Magistrate Judge Trumble concludes that the Petitioner’s challenge under § 2241

is without merit and recommends that the Court dismiss his petition with prejudice. Id. at

7.

        The Petitioner objects to the R&R’s finding that the Court is without authority to

review the BOP’s computation of his federal sentence. ECF No. 8. He argues that his

challenge is properly raised in a § 2241 petition, and that this Court has the authority to

review the BOP’s computation of his sentence because the BOP has denied his requests

to recalculate his sentence. Id. at 2. Having timely filed objections, 2 this Court will review

this portion of the R&R de novo and reviews the remainder of the R&R for clear error.

        While a district court has no authority to give credit for time served, a prisoner may

seek judicial review of his claim for credit against a sentence under 28 U.S.C. § 2241 in

the district of confinement. United States v. Miller, 871 F.2d 488, 490 (4th Cir. 1989).

The Court may review the petitioner’s challenge to the BOP’s computation of sentence

under § 2241 and, if warranted, make recommendations to the BOP. See United States

v. Stroud, 584 F. App’x 159, 160 (4th Cir. 2014) (“The court’s decision to order a sentence

and to give credit to [the petitioner] for a period of time . . . prior to sentencing is without

effect as the BOP will be determining how much credit [the petitioner] should receive for

the period he was detained prior to sentencing.”). Thus, this Court has the authority to

review the Petitioner’s challenge to the BOP’s computation of his sentence under § 2241,



2
        Objections to Magistrate Judge Trumble’s R&R were due within fourteen plus three days of service.
28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The R&R was entered on October 6, 2020. ECF No. 5. The
Petitioner accepted service of the R&R on October 13, 2020. ECF No. 7.

                                                   4
    Case 3:20-cv-00188-GMG Document 10 Filed 03/29/21 Page 5 of 6 PageID #: 62




even if it lacks authority to grant credit for time served. Accordingly, the Court REJECTS

the R&R’s finding that the Petitioner’s claim was meritless because the BOP has the

exclusive authority to compute sentences.

         However, the Fourth Circuit has long held that in order for the Court to review a

challenge of the BOP’s computation of sentence, the petitioner must first exhaust his

administrative remedies with the BOP. See Stroud, 584 F. App’x at 160 (stating that if a

prisoner is unsatisfied with the results of the BOP’s administrative process, he may file a

petition under § 2241); Everett v. Ray, No. 00-6121, 2000 WL 429928, at *1 (4th Cir.

2000); United States v. Bailey, No. 92-5592, 1993 WL 359485, at *1 (4th Cir. 1993).

Failure to exhaust administrative remedies may only be excused by a showing of cause

and prejudice. McClung v. Shearin, 90 F. App’x 444, 445 (4th Cir. 2004) (citing Carmona

v. United States Bureau of Prisons, 243 F.3d 629, 634 (2d Cir. 2001)). When a petitioner

in a § 2241 proceeding fails to exhaust his administrative remedies, his claims will be

procedurally defaulted. Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 762 (3d Cir.

1996).

         Here, the Petitioner claims that he has exhausted his administrative remedies with

the BOP. However, he has failed to present any evidence to the Court, such as the BOP’s

denial of his request for presentence credit. Accordingly, the Court finds that the petition

should be dismissed for the Petitioner’s failure to exhaust his administrative remedies

prior to filing. 3 See Major v. Apker, 576 F. App’x 284, 288 (4th Cir. 2014) (stating, “a


3
         Assuming arguendo that the Petitioner exhausted his administrative remedies prior to filing his
§.2241 petition, the Court finds that the Petitioner’s challenge is meritless. “In calculating time served for
concurrent sentences, BOP considers a federal sentence to commence when it is imposed.” Winston v.
U.S. Atty. Gen., No. 3:12CV172, 2013 WL 3967292, at *1 (E.D. Va. Aug. 1, 2013) (citing United States v.
Labeille-Soto, 163 F.3d 93, 98–99 (2d Cir. 1998) (holding that a federal sentence cannot commence before
it is imposed)). Here, the Petitioner’s 175-month sentence was imposed a little over two years after his
121-month sentence was imposed. The Petitioner may not receive credit for time served on his first

                                                      5
 Case 3:20-cv-00188-GMG Document 10 Filed 03/29/21 Page 6 of 6 PageID #: 63




district court may review under § 2241 the BOP’s ruling on an inmate’s request for

presentence credit”) (emphasis added); United States v. Vance, 563 F. App’x 277, 278

(4th Cir. 2014) (affirming the district court’s dismissal of the petitioner’s § 2241 petition for

failing to present evidence that he exhausted his administrative remedies).

                                      IV. CONCLUSION

       Upon careful review of the R&R and the Petitioner’s objections, the Court hereby

ADOPTS Magistrate Judge Trumble’s Report and Recommendation [ECF No. 5] IN

PART. The Court adopts the R&R’s conclusion and ORDERS that the § 2241 Petition

[ECF No. 1] be DISMISSED WITH PREJUDICE for failure to present evidence of

exhaustion of administrative remedies. However, the Court declines to adopt the R&R’s

finding that this Court is without authority to review the Petitioner’s computation of

sentence challenge under § 2241. The Court further ORDERS that the Petitioner’s

Motion to Proceed Without Prepayment of Fees [ECF No. 2] be TERMINATED as MOOT.

       This matter is ORDERED STRICKEN from the Court’s active docket.

       The Clerk of Court is DIRECTED to transmit copies of this Order to all counsel of

record and the pro se Petitioner, by certified mail, at his last known address as reflected

upon the docket sheet.


       DATED: March 29, 2021




sentence before his second sentence was imposed. Thus, the BOP correctly computed the Petitioner’s
federal sentence.

                                                6
